El Juez Presidente Sr. Hernández
emitió la opinión del tribunal.
Se trata de un recurso de apelación interpuesto por Catalino Rivera contra resolución de la Corte de Distrito de Guayama de 4 de diciembre de 1912, declarando sin lugar solicitud de certiorari presentada por Rivera 'á dicha corté para revisar procedimientos de la Corté Municipal de Patillas, en diligencias sobre aseguramiento de sentencia.
Con fecha 7 de septiembre del año 1912, en la Corte Municipal' de Patillas presentó demanda Domingo Delfí contra Catálino Rivera' en acción redhibitoria, para que declarando nula la permuta, que ambas partes habían celebrado el 3 de *641septiembre citado de una yegua rucia blanca de la propiedad del demandante, por nn caballo y nna yegua rucios de la pro-piedad del demandado, fuera éste condenado a entregar al-demandante su referida yegua o en su defecto la suma de $80 con sus intereses legales y las costas del juicio.
Alega Delfí como fundamento de su acción que los ani-males del demandado, no obstante haber manifestado éste en el acto de la permuta que no padecían enfermedad infec-ciosa sino un catarro benigno, resultaron estar atacados de muermo y fueron puestos en cuarentena por los oficiales de sanidad, quienes se negaron a devolvérselos por tener males incurables ya de algún tiempo atrás y ser necesario sacrifi-carlos.
El demandante por medio de moción solicitó la ocupación y depósito en su poder de la yegua rucia blanca por vía de aseguramiento de sentencia y la corte municipal accedió a' ese pedimento bajo la responsabilidad del demandante y pre-via la correspondiente fianza que aquél prestó.
El demandado presentó moción para que se dejara sin efecto la orden judicial ya cumplida y la corte declaró sin lugar la moción sobre levantamiento de embargo.
Esos procedimientos dieron lugar al presente recurso de certiorari promovido originariamente ante la Corte de Dis-trito de Guayama y que ésta declaró sin lugar según deja-mos indicado, habiéndose interpuesto contra su resolución recurso de apelación para ante esta Corte Suprema sometido boy a nuestra consideración y decisión.
Invoca la parte apelante como único fundamento de su recurso la infracción de la sección Ia. de la ley para asegurar la efectividad de sentencias, puesto que en el juicio en que se originó el embargo de la yegua no se demandaba el cumpli-miento de una obligación sino la nulidad de un contrato de permuta, y siendo ello así no es aplicable dicba ley al pre-sente caso.
. • La sección Ia. de la ley de 1°. de marzo de 1902 para ase-gurar la efectividad de sentencias, según ba sido enmendada. *642por la ley posterior de 12 de marzo de 1903, establece que toda persona que demandare en juicio el cumplimiento de una obligación podrá obtener una resolución del tribunal que conociere de la demanda adoptando las’medidas procedentes, según los casos, para asegurar la efectividad de la sentencia que baya de dictarse en el caso de prosperar la acción ejer-citada.
La sección 2a. de la misma ley prescribe las reglas- a que ba de ajustarse el aseguramiento de la sentencia según los casos: (a) en que la obligación reclamada fuere de dar cosa determinada poseída por el demandado o por un tercero a su nombre, (b) en que la obligación fuere de pagar una suma de dinero, (c) en que la obligación fuere de bacer, (d) en que la obligación fuere de no bacer, (g) en que en los casos pre-cedentes se reclamaren, además, daños y'perjuicios, y (h) en que el caso no estuviere previsto en los ya relacionados.
Para el caso de que la obligación reclamada fuere de dar ■cosa determinada, se prohibirá al demandado o al tercero en :su caso, la enajenación o gravamen de la cosa reclamada basta la resolución del pleito. (Regia letra a.) Y en los casos no previstos en las regias letras a,b, c, dj g el tribunal, discrecional y equitativamente adoptará las medidas proce-dentes para asegurar la efectividad de la sentencia. (Letra h.)
Tomando por norte los preceptos legales que dejamos transcritos llegamos a la conclusión de que el juez de la Corte Municipal de Patillas no infringió la ley para asegurar la efectividad de sentencias al ordenar la ocupación y depósito de la yegua rucia blanca de que se trata y al sostener dicba orden contra la oposición del demandado, estando ajustada por tanto a derecho la resolución recurrida de la Corte de Distrito de Guayama.
Ciertamente que lo que se pide en la demanda como pro-nunciamiento principal es la nulidad del contrato de permuta y si no se pidiera más pronunciamiento que ese puede ser que el caso no estuviera comprendido en ninguno de los marca-dos con las letras a, b, c, d y g en la sección 2a. de la ley para *643asegurar la efectividad de sentencias; pero es que como con-secuencia de dicto pronunciamiento se. solicita también que se entregue al demandante la yegua rucia blanca que per-mutó por los dos animales del demandado, o en su defecto el valor de dicta yegua, y siendo ello así también se pide el cumplimiento de una obligación que si no es la de dar cosa determinada poseída por el demandado (a), es una de las comprendidas en la regia letra (h) que autoriza al tribunal para adoptar discrecional y equitativamente las medidas pro-cedentes para asegurar la efectividad de la sentencia.
El caso de Veve v. The Esperanza Central Sugar Company, 13 D. P. R., 258, no guarda analogía con el presente por tratarse de tectos completamente distintos.
No existiendo la única infracción de ley alegada por el apelante, procede la confirmación de la resolución apelada.

Confirmada.

Jueces concurrentes: Sres. Asociados Wolf, del Toro y Aldrey.
El Juez Asociado Sr. MacLeary no tomó parte en la reso-lución de este caso.